DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Responsive to correspondence
This office action is in response to correspondence filed on 04/15/2020.

Information Disclosure Statement
The information disclosure statements filed 07/02/2020 and 01/05/2021 were filed before the first action on the merits. This submission is in compliance with the provisions of 37 CFR 1.97. 
Accordingly, they are have been fully considered by the Office.

Abstract
                The abstract filed 04/15/2020 appears to be acceptable.

Claim Objections
Claim 21 objected to under 37 CFR 1.75(c) as being in improper form being a multiple dependent claim 21.  See MPEP § 608.01(n).  Accordingly, the claim 21 not been further treated on the merits.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim(s) 1-9, 12-20 is/are rejected under 35 U.S.C. 103 as being un-patentable over JP 2000204908 A to IJICHI (IJICHI) combined with following reasons.
Re: Claim 1:
IJICHI discloses:
An exhaust gas turbine comprising:
a turbine rotor (See Figs.1-5: turbine rotor 8) having a  plurality of turbine rotor blades (See Figs.1-5:  2) with a turbine rotor blade height H, and
a diffusor arrangement having a transverse diffusor (See Figs.1-5: transverse diffuser 3, 52) and an exhaust gas collection space (See Fig.1: exhaust gas collection space 4, 53),
wherein the transverse diffusor (See Figs.1-5: transverse diffuser 3, 52) is arranged downstream of the plurality of turbine rotor blades (See Figs.1-5:  2),
wherein the transverse diffusor (See Figs.1-5: transverse diffuser 3, 52) has a curved diffusor channel (See Figs.1-5: as shown) which opens at a diffusor channel outlet in the exhaust gas collection space (See Fig.1: exhaust gas collection space 4, 53),
wherein a ratio M/H between an axial extent M of the exhaust gas collection space (See Fig.1: exhaust gas collection space 4, 53) and the turbine rotor blade height H (See Figs.1-5:  2)  has a certain value, 
wherein a ratio P/H between a radial extension P of the diffuser arrangement (See Figs.1-5:  3, 52 + 4, 53) and the turbine rotor blade height H has a certain value,
wherein a ratio D/H between a radial extension D of the diffuser channel (See Figs.1-5: transverse diffuser 3, 52) and the turbine rotor blade height H has a certain value, and
wherein a ratio R/H between a turbine hub radius R and the turbine rotor blade height H has a certain value.
The claimed subject matter of claim 1 differs from the exhaust gas turbines known from IJICHI by the combination of value ranges 1.0 < M/H < 4.6, 2.7 < P/H < 4.9, 2.5 < D/H <3.0 and 1.1 < R/H < 1.5.
The problem addressed by the present invention can therefore be considered that of providing an exhaust gas turbine that has a more compact design and improved pressure recovery, in view of this the claimed ranges are merely a design choice for providing an exhaust gas turbine that has a more compact design and improved pressure recovery, and the exhaust gas turbines of IJICHI expressly discloses in part different values for the above value ratios as described in paragraph 19 (See English Translation). It would have been therefore obvious to one of ordinary skill in the art before the effective filing date of the invention to elect different ranges as claimed in claim 1 as an obvious matter of design choice to make a compact diffuser in which the passage length and the area ratio are balanced , therefore the selection of the various value ranges as claimed cannot be considered inventive since it does not have any unexpected effects or properties. The selected value ranges are just one of a number of obvious possibilities from which a person of ordinary skill in the art is seeking to achieve compact design and improved pressure in the exhaust diffuser according to the system requirement, without exercising inventive skill. Furthermore IJICHI discloses the diffuser sizes being a result-effective variable achieving (IJICHI: ¶0019) the result of compact design and improved pressure recovery.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to obtain desired compact design and improved pressure recovery, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See MPEP 2144.05 II.

Re: Claim 2:
IJICHI discloses:
The exhaust gas turbine of claim 1, IJICHI discloses all the limitations of claim 1, however IJICHI is silent regarding specific sizes as claimed:
wherein the turbine rotor blade height H is selected from a range from a minimum turbine rotor blade height H2 and a maximum turbine rotor blade height HI, and wherein a ratio H2/H1 between the minimum turbine rotor blade height H2 and the maximum turbine rotor blade height HI has a value of 0.8 < H2/H1 < 1.0.
The problem addressed by the present invention can therefore be considered that of providing an exhaust gas turbine that has a more compact design and improved pressure recovery, in view of this the claimed ranges are merely a design choice for providing an exhaust gas turbine that has a more compact design and improved pressure recovery, and the exhaust gas turbines of IJICHI expressly discloses in part different values for the above value ratios as described in paragraph 19 (See English Translation). It would have been therefore obvious to one of ordinary skill in the art before the effective filing date of the invention to elect different ranges as claimed in claim 1 as an obvious matter of design choice to make a compact diffuser in which the passage length and the area ratio are balanced , therefore the selection of the various value ranges as claimed cannot be considered inventive since it does not have any unexpected effects or properties. The selected value ranges are just one of a number of obvious possibilities from which a person of ordinary skill in the art is seeking to achieve compact design and improved pressure in the exhaust diffuser according to the system requirement, without exercising inventive skill. Furthermore IJICHI discloses the diffuser sizes being a result-effective variable achieving (IJICHI: ¶0019) the result of compact design and improved pressure recovery.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to obtain desired compact design and improved pressure recovery, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See MPEP 2144.05 II.

Re: Claim 3:
IJICHI discloses:
The exhaust gas turbine of claim 1, IJICHI discloses all the limitations of claim 1, however IJICHI is silent regarding specific sizes and ratios as claimed:
wherein the diffusor channel outlet has an axial extent E, and wherein a ratio E/H between the axial extent E of the diffusor channel outlet and the turbine rotor blade height H has a value of 1.052<E/H< 1.116.
The problem addressed by the present invention can therefore be considered that of providing an exhaust gas turbine that has a more compact design and improved pressure recovery, in view of this the claimed ranges are merely a design choice for providing an exhaust gas turbine that has a more compact design and improved pressure recovery, and the exhaust gas turbines of IJICHI expressly discloses in part different values for the above value ratios as described in paragraph 19 (See English Translation). It would have been therefore obvious to one of ordinary skill in the art before the effective filing date of the invention to elect different ranges as claimed in claim 1 as an obvious matter of design choice to make a compact diffuser in which the passage length and the area ratio are balanced , therefore the selection of the various value ranges as claimed cannot be considered inventive since it does not have any unexpected effects or properties. The selected value ranges are just one of a number of obvious possibilities from which a person of ordinary skill in the art is seeking to achieve compact design and improved pressure in the exhaust diffuser according to the system requirement, without exercising inventive skill. Furthermore IJICHI discloses the diffuser sizes being a result-effective variable achieving (IJICHI: ¶0019) the result of compact design and improved pressure recovery.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to obtain desired compact design and improved pressure recovery, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See MPEP 2144.05 II.

Re: Claim 4:
IJICHI discloses:
The exhaust gas turbine of claim 1, IJICHI discloses all the limitations of claim 1, however IJICHI is silent regarding specific sizes and ratios as claimed:
wherein a ratio L/H between an axial length L of the diffusor channel and the turbine rotor blade height H has a value of 2.312 < L/H < 2.452.
The problem addressed by the present invention can therefore be considered that of providing an exhaust gas turbine that has a more compact design and improved pressure recovery, in view of this the claimed ranges are merely a design choice for providing an exhaust gas turbine that has a more compact design and improved pressure recovery, and the exhaust gas turbines of IJICHI expressly discloses in part different values for the above value ratios as described in paragraph 19 (See English Translation). It would have been therefore obvious to one of ordinary skill in the art before the effective filing date of the invention to elect different ranges as claimed in claim 1 as an obvious matter of design choice to make a compact diffuser in which the passage length and the area ratio are balanced , therefore the selection of the various value ranges as claimed cannot be considered inventive since it does not have any unexpected effects or properties. The selected value ranges are just one of a number of obvious possibilities from which a person of ordinary skill in the art is seeking to achieve compact design and improved pressure in the exhaust diffuser according to the system requirement, without exercising inventive skill. Furthermore IJICHI discloses the diffuser sizes being a result-effective variable achieving (IJICHI: ¶0019) the result of compact design and improved pressure recovery.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to obtain desired compact design and improved pressure recovery, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See MPEP 2144.05 II.

Re: Claim 5:
IJICHI discloses:
The exhaust gas turbine of claim 1, IJICHI discloses all the limitations of claim 1, however IJICHI is silent regarding specific sizes and ratios as claimed:
wherein a ratio D/H between a radial extent D of the diffusor channel and the turbine rotor blade height H has a value of 2.623 < D/H < 2.782.
The problem addressed by the present invention can therefore be considered that of providing an exhaust gas turbine that has a more compact design and improved pressure recovery, in view of this the claimed ranges are merely a design choice for providing an exhaust gas turbine that has a more compact design and improved pressure recovery, and the exhaust gas turbines of IJICHI expressly discloses in part different values for the above value ratios as described in paragraph 19 (See English Translation). It would have been therefore obvious to one of ordinary skill in the art before the effective filing date of the invention to elect different ranges as claimed in claim 1 as an obvious matter of design choice to make a compact diffuser in which the passage length and the area ratio are balanced , therefore the selection of the various value ranges as claimed cannot be considered inventive since it does not have any unexpected effects or properties. The selected value ranges are just one of a number of obvious possibilities from which a person of ordinary skill in the art is seeking to achieve compact design and improved pressure in the exhaust diffuser according to the system requirement, without exercising inventive skill. Furthermore IJICHI discloses the diffuser sizes being a result-effective variable achieving (IJICHI: ¶0019) the result of compact design and improved pressure recovery.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to obtain desired compact design and improved pressure recovery, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See MPEP 2144.05 II.


Re: Claim 6:
IJICHI discloses:
The exhaust gas turbine of claim 1, IJICHI discloses all the limitations of claim 1, however IJICHI is silent regarding specific sizes and ratios as claimed:
wherein a ratio R/H between a turbine hub radius R and the turbine rotor blade height H has a value of 1.248 < R/H < 1.324.
The problem addressed by the present invention can therefore be considered that of providing an exhaust gas turbine that has a more compact design and improved pressure recovery, in view of this the claimed ranges are merely a design choice for providing an exhaust gas turbine that has a more compact design and improved pressure recovery, and the exhaust gas turbines of IJICHI expressly discloses in part different values for the above value ratios as described in paragraph 19 (See English Translation). It would have been therefore obvious to one of ordinary skill in the art before the effective filing date of the invention to elect different ranges as claimed in claim 1 as an obvious matter of design choice to make a compact diffuser in which the passage length and the area ratio are balanced , therefore the selection of the various value ranges as claimed cannot be considered inventive since it does not have any unexpected effects or properties. The selected value ranges are just one of a number of obvious possibilities from which a person of ordinary skill in the art is seeking to achieve compact design and improved pressure in the exhaust diffuser according to the system requirement, without exercising inventive skill. Furthermore IJICHI discloses the diffuser sizes being a result-effective variable achieving (IJICHI: ¶0019) the result of compact design and improved pressure recovery.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to obtain desired compact design and improved pressure recovery, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See MPEP 2144.05 II.


Re: Claim 7:
IJICHI discloses:
The exhaust gas turbine of  claim 1, wherein the diffusor channel (See Figs.1-5: transverse diffuser 3, 52) comprises a first diffusor channel contour (See Figs.1-5: start of diffuser channel 3 at FCC as shown in figure 1 as annotated by the examiner ), which extends from a starting location (See Fig: 1 as annotated by the examiner: extending from FCC) of the first diffusor channel contour to an end location of the first diffusor (See Fig: 1 as annotated by the examiner: end location as annotated) channel contour  and is opposite a second diffusor channel contour (See Fig. 1 as annotated by the examiner: end location of a second diffuser channel 3, annotated as SCC), wherein the starting location of the first diffusor channel contour is arranged further outward in a radial direction than a starting location of the second diffusor channel contour (See Fig. 1 as annotated by the examiner: FCC of diffuser channel is arranged further outward in a radial direction as shown).

    PNG
    media_image1.png
    668
    509
    media_image1.png
    Greyscale


Re: Claim 8:
IJICHI discloses:
The exhaust gas turbine of claim 7, IJICHI discloses all the limitations of claim 1, and a diffuser angle however IJICHI is silent regarding specific opening angle of diffuser channel as claimed:
wherein the first diffusor channel contour is constructed in such a manner that at the end location of the first diffusor channel contour an opening angle A of the diffusor channel outlet is provided, wherein the opening angle A has a value of 40° < A < 50° relative to the radial direction.
The problem addressed by the present invention can therefore be considered that of providing an exhaust gas turbine that has a more compact design and improved pressure recovery, in view of this the claimed ranges are merely a design choice for providing an exhaust gas turbine that has a more compact design and improved pressure recovery, and the exhaust gas turbines of IJICHI expressly discloses in part different values for the above value ratios as described in paragraph 19 (See English Translation). It would have been therefore obvious to one of ordinary skill in the art before the effective filing date of the invention to elect different ranges as claimed in claim 1 as an obvious matter of design choice to make a compact diffuser in which the passage length and the area ratio are balanced , therefore the selection of the various value ranges as claimed cannot be considered inventive since it does not have any unexpected effects or properties. The selected value ranges are just one of a number of obvious possibilities from which a person of ordinary skill in the art is seeking to achieve compact design and improved pressure in the exhaust diffuser according to the system requirement, without exercising inventive skill. Furthermore IJICHI discloses the diffuser sizes being a result-effective variable achieving (IJICHI: ¶0019) the result of compact design and improved pressure recovery.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to obtain desired compact design and improved pressure recovery, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See MPEP 2144.05 II.




Re: Claim 9:
IJICHI discloses:
The exhaust gas turbine of claim 1, IJICHI discloses all the limitations of claim 1, however IJICHI is silent regarding specific sizes and ratios as claimed:
wherein a ratio N/H between a radial extent N of the exhaust gas collection space and the turbine rotor blade height H has a value of (P-D)/H < N/H < (P-H)/H, wherein P is the radial extent of the diffusor arrangement, and wherein D is the radial extent of the diffusor channel.
The problem addressed by the present invention can therefore be considered that of providing an exhaust gas turbine that has a more compact design and improved pressure recovery, in view of this the claimed ranges are merely a design choice for providing an exhaust gas turbine that has a more compact design and improved pressure recovery, and the exhaust gas turbines of IJICHI expressly discloses in part different values for the above value ratios as described in paragraph 19 (See English Translation). It would have been therefore obvious to one of ordinary skill in the art before the effective filing date of the invention to elect different ranges as claimed in claim 1 as an obvious matter of design choice to make a compact diffuser in which the passage length and the area ratio are balanced , therefore the selection of the various value ranges as claimed cannot be considered inventive since it does not have any unexpected effects or properties. The selected value ranges are just one of a number of obvious possibilities from which a person of ordinary skill in the art is seeking to achieve compact design and improved pressure in the exhaust diffuser according to the system requirement, without exercising inventive skill. Furthermore IJICHI discloses the diffuser sizes being a result-effective variable achieving (IJICHI: ¶0019) the result of compact design and improved pressure recovery.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to obtain desired compact design and improved pressure recovery, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See MPEP 2144.05 II.

Re: Claim 12:
IJICHI discloses:
The exhaust gas turbine of claim 10, IJICHI discloses all the limitations of claim 1, however IJICHI is silent regarding specific sizes and ratios as claimed:
 wherein the ratio T/H between the radial distance T and the turbine rotor blade height H has a value of 1.334 <T/H < 1.415.
The problem addressed by the present invention can therefore be considered that of providing an exhaust gas turbine that has a more compact design and improved pressure recovery, in view of this the claimed ranges are merely a design choice for providing an exhaust gas turbine that has a more compact design and improved pressure recovery, and the exhaust gas turbines of IJICHI expressly discloses in part different values for the above value ratios as described in paragraph 19 (See English Translation). It would have been therefore obvious to one of ordinary skill in the art before the effective filing date of the invention to elect different ranges as claimed in claim 1 as an obvious matter of design choice to make a compact diffuser in which the passage length and the area ratio are balanced , therefore the selection of the various value ranges as claimed cannot be considered inventive since it does not have any unexpected effects or properties. The selected value ranges are just one of a number of obvious possibilities from which a person of ordinary skill in the art is seeking to achieve compact design and improved pressure in the exhaust diffuser according to the system requirement, without exercising inventive skill. Furthermore IJICHI discloses the diffuser sizes being a result-effective variable achieving (IJICHI: ¶0019) the result of compact design and improved pressure recovery.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to obtain desired compact design and improved pressure recovery, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See MPEP 2144.05 II.

Re: Claim 13:
IJICHI discloses:
The exhaust gas turbine of claim 3, IJICHI discloses all the limitations of claim 1, however IJICHI is silent regarding specific sizes and ratios as claimed:
wherein a ratio L/H between an axial length L of the diffusor channel and the turbine rotor blade height H has a value of 2.312 < L/H <2.452.
The problem addressed by the present invention can therefore be considered that of providing an exhaust gas turbine that has a more compact design and improved pressure recovery, in view of this the claimed ranges are merely a design choice for providing an exhaust gas turbine that has a more compact design and improved pressure recovery, and the exhaust gas turbines of IJICHI expressly discloses in part different values for the above value ratios as described in paragraph 19 (See English Translation). It would have been therefore obvious to one of ordinary skill in the art before the effective filing date of the invention to elect different ranges as claimed in claim 1 as an obvious matter of design choice to make a compact diffuser in which the passage length and the area ratio are balanced , therefore the selection of the various value ranges as claimed cannot be considered inventive since it does not have any unexpected effects or properties. The selected value ranges are just one of a number of obvious possibilities from which a person of ordinary skill in the art is seeking to achieve compact design and improved pressure in the exhaust diffuser according to the system requirement, without exercising inventive skill. Furthermore IJICHI discloses the diffuser sizes being a result-effective variable achieving (IJICHI: ¶0019) the result of compact design and improved pressure recovery.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to obtain desired compact design and improved pressure recovery, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See MPEP 2144.05 II.

Re: Claim 14:
IJICHI discloses:
The exhaust gas turbine of claim 3, IJICHI discloses all the limitations of claim 1, however IJICHI is silent regarding specific sizes and ratios as claimed:
wherein a ratio D/H between a radial extent D of the diffusor channel and the turbine rotor blade height H has a value of 2.623 < D/H <2.782.
The problem addressed by the present invention can therefore be considered that of providing an exhaust gas turbine that has a more compact design and improved pressure recovery, in view of this the claimed ranges are merely a design choice for providing an exhaust gas turbine that has a more compact design and improved pressure recovery, and the exhaust gas turbines of IJICHI expressly discloses in part different values for the above value ratios as described in paragraph 19 (See English Translation). It would have been therefore obvious to one of ordinary skill in the art before the effective filing date of the invention to elect different ranges as claimed in claim 1 as an obvious matter of design choice to make a compact diffuser in which the passage length and the area ratio are balanced , therefore the selection of the various value ranges as claimed cannot be considered inventive since it does not have any unexpected effects or properties. The selected value ranges are just one of a number of obvious possibilities from which a person of ordinary skill in the art is seeking to achieve compact design and improved pressure in the exhaust diffuser according to the system requirement, without exercising inventive skill. Furthermore IJICHI discloses the diffuser sizes being a result-effective variable achieving (IJICHI: ¶0019) the result of compact design and improved pressure recovery.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to obtain desired compact design and improved pressure recovery, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See MPEP 2144.05 II.

Re: Claim 15:
IJICHI discloses:
The exhaust gas turbine of claim 4, IJICHI discloses all the limitations of claim 1, however IJICHI is silent regarding specific sizes and ratios as claimed:
wherein a ratio D/H between a radial extent D of the diffusor channel and the turbine rotor blade height H has a value of 2.623 < D/H <2.782.
The problem addressed by the present invention can therefore be considered that of providing an exhaust gas turbine that has a more compact design and improved pressure recovery, in view of this the claimed ranges are merely a design choice for providing an exhaust gas turbine that has a more compact design and improved pressure recovery, and the exhaust gas turbines of IJICHI expressly discloses in part different values for the above value ratios as described in paragraph 19 (See English Translation). It would have been therefore obvious to one of ordinary skill in the art before the effective filing date of the invention to elect different ranges as claimed in claim 1 as an obvious matter of design choice to make a compact diffuser in which the passage length and the area ratio are balanced , therefore the selection of the various value ranges as claimed cannot be considered inventive since it does not have any unexpected effects or properties. The selected value ranges are just one of a number of obvious possibilities from which a person of ordinary skill in the art is seeking to achieve compact design and improved pressure in the exhaust diffuser according to the system requirement, without exercising inventive skill. Furthermore IJICHI discloses the diffuser sizes being a result-effective variable achieving (IJICHI: ¶0019) the result of compact design and improved pressure recovery.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to obtain desired compact design and improved pressure recovery, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See MPEP 2144.05 II.

Re: Claim 16:
IJICHI discloses:
The exhaust gas turbine of claim 3, IJICHI discloses all the limitations of claim 1, however IJICHI is silent regarding specific sizes and ratios as claimed:
wherein a ratio R/H between a turbine hub radius R and the turbine rotor blade height H has a value of 1.248 < R/H < 1.324.
The problem addressed by the present invention can therefore be considered that of providing an exhaust gas turbine that has a more compact design and improved pressure recovery, in view of this the claimed ranges are merely a design choice for providing an exhaust gas turbine that has a more compact design and improved pressure recovery, and the exhaust gas turbines of IJICHI expressly discloses in part different values for the above value ratios as described in paragraph 19 (See English Translation). It would have been therefore obvious to one of ordinary skill in the art before the effective filing date of the invention to elect different ranges as claimed in claim 1 as an obvious matter of design choice to make a compact diffuser in which the passage length and the area ratio are balanced , therefore the selection of the various value ranges as claimed cannot be considered inventive since it does not have any unexpected effects or properties. The selected value ranges are just one of a number of obvious possibilities from which a person of ordinary skill in the art is seeking to achieve compact design and improved pressure in the exhaust diffuser according to the system requirement, without exercising inventive skill. Furthermore IJICHI discloses the diffuser sizes being a result-effective variable achieving (IJICHI: ¶0019) the result of compact design and improved pressure recovery.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to obtain desired compact design and improved pressure recovery, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See MPEP 2144.05 II.

Re: Claim 17:
IJICHI discloses:
The exhaust gas turbine of claim 3, wherein the diffusor channel (See Figs.1-5: transverse diffuser 3, 52) comprises a first diffusor channel contour (See Figs.1-5: start of diffuser channel 3 at FCC as shown in figure 1 as annotated by the examiner ), which extends from a starting location (See Fig: 1 as annotated by the examiner: extending from FCC) of the first diffusor channel contour to an end location of the first diffusor (See Fig: 1 as annotated by the examiner: end location as annotated) channel contour  and is opposite a second diffusor channel contour (See Fig. 1 as annotated by the examiner: end location of a second diffuser channel 3, annotated as SCC), wherein the starting location of the first diffusor channel contour is arranged further outward in a radial direction than a starting location of the second diffusor channel contour (See Fig. 1 as annotated by the examiner: FCC of diffuser channel is arranged further outward in a radial direction as shown).

Re: Claim 18:
IJICHI discloses:
The exhaust gas turbine of claim 3, IJICHI discloses all the limitations of claim 1, however IJICHI is silent regarding specific sizes and ratios as claimed:
wherein a ratio N/H between a radial extent N of the exhaust gas collection space and the turbine rotor blade height H has a value of (P-D)/H < N/H < (P-H)/H, wherein P is the radial extent of the diffusor arrangement, and wherein D is the radial extent of the diffusor channel.
The problem addressed by the present invention can therefore be considered that of providing an exhaust gas turbine that has a more compact design and improved pressure recovery, in view of this the claimed ranges are merely a design choice for providing an exhaust gas turbine that has a more compact design and improved pressure recovery, and the exhaust gas turbines of IJICHI expressly discloses in part different values for the above value ratios as described in paragraph 19 (See English Translation). It would have been therefore obvious to one of ordinary skill in the art before the effective filing date of the invention to elect different ranges as claimed in claim 1 as an obvious matter of design choice to make a compact diffuser in which the passage length and the area ratio are balanced , therefore the selection of the various value ranges as claimed cannot be considered inventive since it does not have any unexpected effects or properties. The selected value ranges are just one of a number of obvious possibilities from which a person of ordinary skill in the art is seeking to achieve compact design and improved pressure in the exhaust diffuser according to the system requirement, without exercising inventive skill. Furthermore IJICHI discloses the diffuser sizes being a result-effective variable achieving (IJICHI: ¶0019) the result of compact design and improved pressure recovery.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to obtain desired compact design and improved pressure recovery, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See MPEP 2144.05 II.

Re: Claim 19:
IJICHI discloses:
The exhaust gas turbine of claim 18, IJICHI discloses all the limitations of claim 1, however IJICHI is silent regarding specific sizes and ratios as claimed:
wherein the ratio N/H between the radial extent N of the exhaust gas collection space and the turbine rotor blade height H has a value of 2.130 < N/H < 2.260.
The problem addressed by the present invention can therefore be considered that of providing an exhaust gas turbine that has a more compact design and improved pressure recovery, in view of this the claimed ranges are merely a design choice for providing an exhaust gas turbine that has a more compact design and improved pressure recovery, and the exhaust gas turbines of IJICHI expressly discloses in part different values for the above value ratios as described in paragraph 19 (See English Translation). It would have been therefore obvious to one of ordinary skill in the art before the effective filing date of the invention to elect different ranges as claimed in claim 1 as an obvious matter of design choice to make a compact diffuser in which the passage length and the area ratio are balanced , therefore the selection of the various value ranges as claimed cannot be considered inventive since it does not have any unexpected effects or properties. The selected value ranges are just one of a number of obvious possibilities from which a person of ordinary skill in the art is seeking to achieve compact design and improved pressure in the exhaust diffuser according to the system requirement, without exercising inventive skill. Furthermore IJICHI discloses the diffuser sizes being a result-effective variable achieving (IJICHI: ¶0019) the result of compact design and improved pressure recovery.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to obtain desired compact design and improved pressure recovery, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See MPEP 2144.05 II.

Re: Claim 20:
IJICHI discloses:
The exhaust gas turbine of claim 9, IJICHI discloses all the limitations of claim 1, however IJICHI is silent regarding specific sizes and ratios as claimed:
wherein the ratio N/H between the radial extent N of the exhaust gas collection space and the turbine rotor blade height H has a value of 2.130 < N/H < 2.260.
The problem addressed by the present invention can therefore be considered that of providing an exhaust gas turbine that has a more compact design and improved pressure recovery, in view of this the claimed ranges are merely a design choice for providing an exhaust gas turbine that has a more compact design and improved pressure recovery, and the exhaust gas turbines of IJICHI expressly discloses in part different values for the above value ratios as described in paragraph 19 (See English Translation). It would have been therefore obvious to one of ordinary skill in the art before the effective filing date of the invention to elect different ranges as claimed in claim 1 as an obvious matter of design choice to make a compact diffuser in which the passage length and the area ratio are balanced , therefore the selection of the various value ranges as claimed cannot be considered inventive since it does not have any unexpected effects or properties. The selected value ranges are just one of a number of obvious possibilities from which a person of ordinary skill in the art is seeking to achieve compact design and improved pressure in the exhaust diffuser according to the system requirement, without exercising inventive skill. Furthermore IJICHI discloses the diffuser sizes being a result-effective variable achieving (IJICHI: ¶0019) the result of compact design and improved pressure recovery.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to obtain desired compact design and improved pressure recovery, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See MPEP 2144.05 II.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being un-patentable over JP 2000204908 A to IJICHI (IJICHI) as applied to claim 1 above and further in view of WO 2008/023068 A2 to  combined with following reasons PHILLIPSEN (PHILLIPSEN).

Re: Claim 10:
IJICHI discloses:
The exhaust gas turbine of  claim 7, IJICHI discloses all the limitations of claim 1,  and wherein the diffusor channel has an insertion element  (PHILLIPSEN: See Fig. 1-2: page 2 para 7: insertion element 15) which provides a third diffusor channel contour, wherein the insertion element is arranged in such a manner that the third diffusor channel contour merges at a transition location into the first diffusor channel contour (PHILLIPSEN: See Fig. 1-2: third diffuser channel merges with a transition location 12 into a first diffuser channel) , wherein the transition location has a radial distance T (PHILLIPSEN: See Fig. 1-2:  radial distance 12 as shown in figure 1) with respect to the starting location of the second diffusor channel contour (PHILLIPSEN: See Fig. 1-2: staring location at start of 12 and end of insertion element 15) , it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to configure IJICHI to include the teachings of PHILLIPSEN, because PHILLIPSEN teaches that this configuration provides the benefit to provide several turbine configurations with one and the same turbine size can be implemented in a simple manner, and in particular without great logistical and technical assembly effort.
and however IJICHI is silent regarding specific sizes and ratios as claimed:
wherein a ratio T/H between the radial distance T and the turbine rotor blade height H has a value of 1.0 <T/H < (P-N)/H, in particular a value of 1.334 <T/H < 1.415, wherein P is the radial extent of the transverse diffusor, and wherein N is the radial extent of the exhaust gas collection space.
The problem addressed by the present invention can therefore be considered that of providing an exhaust gas turbine that has a more compact design and improved pressure recovery, in view of this the claimed ranges are merely a design choice for providing an exhaust gas turbine that has a more compact design and improved pressure recovery, and the exhaust gas turbines of IJICHI expressly discloses in part different values for the above value ratios as described in paragraph 19 (See English Translation). It would have been therefore obvious to one of ordinary skill in the art before the effective filing date of the invention to elect different ranges as claimed in claim 1 as an obvious matter of design choice to make a compact diffuser in which the passage length and the area ratio are balanced , therefore the selection of the various value ranges as claimed cannot be considered inventive since it does not have any unexpected effects or properties. The selected value ranges are just one of a number of obvious possibilities from which a person of ordinary skill in the art is seeking to achieve compact design and improved pressure in the exhaust diffuser according to the system requirement, without exercising inventive skill, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See MPEP 2144.05 II.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAFIQ A MIAN whose telephone number is (571)272-4925.  The examiner can normally be reached on 9:30 am to 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK A LAURENZI can be reached on (571) 270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAFIQ MIAN/Primary Examiner, Art Unit 3746
May 14, 2021